PCIJ_A_19_ChorzowFactory-Indemnities_DEU_POL_1929-05-25_ORD_01_EX_00_FR.txt. ORDONNANCE
RENDUE A LA DATE DU 25 MAI 1929.

sr SEIZIÈME SESSION (EXTRAORDINAIRE)

Le 25 mai.
Dossier E.c.XIX.
Présenis : ~
MM. ANZILOTTI, Président,
HUBER, Vice-Président,
LODER,
NYHOLM,
DE BUSTAMANTE,
ALTAMIRA, _) Juges,
Opa, ;
PEssôA,
HUGHES,
. BEICHMANN, .

, | uges suppléants.
NEGULESCO, . J 5 bp

AFFAIRE RELATIVE A L’USINE DE CHORZOW
(NDEMNITES)

entre le Gouvernement d’Allemagne, représenté par M. le

Dr Erich Kaufmann, professeur à Bonn,
Demandeur,

et le Gouvernement de la République polonaise, représenté

par M. le Dr Thadée Sobolewski, agent du Gouvernement
polonais auprés du Tribunal arbitral mixte polono-allemand,
Défendeur.

La Cour,
composée ainsi qu'il est dit ci-dessus,
aprés délibéré en Chambre du Conseil,

rend l’Ordonnance suivante :
La Cour permanente de Justice internationale,
12 CHORZ6W. — ORDONNANCE DU 25 MAI 1929

Vu la Requéte introductive d’instance déposée, au nom du
Gouvernement allemand, au Greffe de la Cour le 8 février 1927;

Vu l’Arrêt n° 13 rendu par la Cour sur cette Requête à la
date du 13 septembre 1928 ;

Vu VOrdonnance rendue par le Président de la Cour le
15 décembre 19281; .

Vu l’article 48 du Statut ;

Vu l’article 61 du Règlement;

Attendu que, par lettre du 6 décembre 1928, l'agent du
Gouvernement allemand en l'affaire dont il s’agit a, en se
référant à l’article 61 du Règlément, informé le Greffier de la
Cour que, «dans l'affaire concernant l'usine de Chorzéw, les
Parties sont tombées d’accord sur la solution à donner au litige » ;

Attendu que, par lettre du 13 décembre 1928, l'agent du
Gouvernement polonais en l'affaire a fait au Greffier une com-
munication dans les mémes. termes ;

Attendu que copie d’un accord intervenu, le 12 novembre
1928, entre le Fisc polonais, d’une part, et la Bayerische Stick-
stoffwerke A.-G. et l’Oberschlesische Stickstoffwerke A.-G.,
représentées par M. le professeur Dr Caro, d’autre part, ainsi
que de notes échangées, le 27 novembre 1928, entre le ministre
des Affaires étrangères de Pologne et le ministre d'Allemagne à
Varsovie, a été communiquée à la Cour par l'agent du Gou-
vernement allemand; que l'agent. du Gouvernement polonais
a renvoyé aux documents ainsi déposés, dont copie avait .été
mise à sa disposition; que, d’ailleurs, par lettre du 1e février 1929,
il a, sur la demande du Greffier, communiqué à celui-ci le texte
polonais, faisant autorité, dudit accord du 12 novembre 1928 ;

Attendu, aux termes dudit échange de notes du 27 novembre
1928, que le Gouvernement allemand a déclaré que, « pour ce
qui ‘est de l'affaire de ‘Chorzéw, il n’y ‘à plus de divergence de
vues entre le Reich allemand et la Pologne »; et qu’il a été
convenu entre les Parties que l’«instance actuellement pendante
-devant la Cour permanente de Justice internationale de La Haye,
en l'affaire de Chorzéw, sera retirée comme devenue sans objet »;

l Annexe, p. 14.0 ¢ ..
13 ‘ CHORZOW. — ORDONNANCE DU 25 MAI 1929 °
“Attendu que, par Ordonnance du 15 décembre 1928, : le
Président de la Cour — considérant, entre autres, « qu’il y a
lieu d’estimer que l’accord intervenu comporte la solution de
l’ensemble du litige porté devant la Cour à la date du
8 février 1927, par le Gouvernement allemand ; et que l’accord
entre les Parties ayant, avant la clôture de la procédure, été
notifié par écrit à la Cour, il ne reste à celle-ci, aux termes de
l’article 61 du Règlement, qu’à donner acte de l'accord inter-
venu» — a prononcé la clôture de la procédure par experts
instituée en l'affaire de l’usine de Chorzôw (indemnités) en
vertu, notamment, de l’arrêt rendu par la Cour à la date du
13 septembre 1928; .

Considérant que les notes échangées le 27 novembre 1928
entre le ministre des Affaires étrangères de Pologne et le
ministre d'Allemagne à Varsovie constituent, en l'espèce, «l’ac-
cord sur la solution à donner au litige», dont, aux termes de
l’article 61, alinéa premier, du Règlement, la notification par
écrit à la Cour avant la clôture de la procédure est l’une
des conditions pour l’application de ladite disposition ;

La Cour,

Donne acte au Gouvernement du Reich allemand et au
Gouvernement de la République polonaise, respectivement
demandeur et défendeur en l'affaire relative à l'usine de
Chorzéw (indemnités), de l’accord sur la solution à donner
au litige intervenu entre eux le 27 novembre 1928 ;

Constate que la procédure au sujet de ladite affaire a pris fin.

Fait en français et en anglais, le texte français faisant foi,.
au Palais de la Paix, à La Haye, le vingt-cinq mai mil neuf
cent vingt-neuf, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis
aux agents du Gouvernement d'Allemagne et du Gouvernement
de la République polonaise respectivement.

Le Président de la Cour :
(Signé) D. ANZILOTTI.

Le Greffier de la Cour:

(Signé) A. HAMMARSKJÜLD.
